Citation Nr: 1506634	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to the left shoulder disability.

3.  Entitlement to service connection for a left elbow disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file currently resides with the Cleveland, Ohio RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg RO in April 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA e-file.

In October 2013, the Board reopened the claim of entitlement to service connection for a right knee disability and remanded this issue and the others on appeal for additional development of the record.  While the appeal was in remand status, the RO granted service connection for residuals of traumatic brain injury.  As this constituted a full grant of the benefit sought on appeal, this issue will not be addressed by the Board.

The issues of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On January 27, 2015, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, notified the Board that a withdrawal of the appeal is requested with respect to the issues of entitlement to service connection for left and right shoulder disabilities and a left elbow disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant as to the issues of entitlement to service connection for left and right shoulder disabilities and a left elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative submitted a post-remand brief in January 2015 wherein he notified the Board that the Veteran wished to withdraw the appeal with respect to the issues of entitlement to left and right shoulder disabilities and a left elbow disability, and hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and it is dismissed.




ORDER

The appeal with respect to the issue of entitlement to service connection for a left shoulder disability is dismissed.

The appeal with respect to the issue of entitlement to service connection for a right shoulder disability is dismissed.

The appeal with respect to the issue of entitlement to service connection for a left elbow disability is dismissed.


REMAND

On VA examination in October 2014, the Veteran reported to the examiner that he had knee pain and sought treatment from a private physician in Florida at some point between 1985 and 1988.  The Veteran had not previously provided this information to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any medical records that are outstanding with respect to the right knee disability, including records of treatment from the private physician who treated him in Florida at some point between 1985 and 1988.  Provided that the Veteran returns any necessary authorization form, attempt to obtain the outstanding records.

2.  Thereafter, take any additional development action that is deemed warranted.  Then readjudicate the claim, and if the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


